Case 2:19-cv-05101-JMA-GRB Document 10 Filed 10/07/19 Page 1 of 2 PageID #: 33




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x

 JIACONG ZHANG,
                                                                         Case No: 2:19-cv-05101
                                    Plaintiff,
                                                                         REQUEST FOR
         v.                                                              CERTIFICATE OF
                                                                         DEFAULT
 URBAN BLUE CONSTRUCTION INC. and ZHANG
 SUN

                                     Defendants.
 ------------------------------------------------------------------x
        Plaintiff, JIACONG ZHANG, by and through his attorney, The Harrison Law Firm P.C.,

hereby requests entry of default of defendant URBAN BLUE CONSTRUCTION INC. pursuant

to Rule 55(a) of the Federal Rules of Civil Procedure for failure to plead or otherwise defend this

action as fully appears from the court file herein and from the attached affirmation of Baya W.

Harrison, Esq.


Dated: Flushing, New York
       October 7, 2019
                                                             Respectfully submitted,
                                                             The Harrison Law Firm P.C.

                                                             By: ​Baya W. Harrison
                                                             Baya W. Harrison, Esq. (5678610)
                                                             The Harrison Law Firm P.C.
                                                             38-08 Union Street, Suite 11A, Flushing, NY
                                                             11354
                                                             Tel: (866) 943-2692 | Fax: (866) 943-2692
                                                             Email: ​bwh@heboya.com
                                                             Attorney for Plaintiff




                                                         1
Case 2:19-cv-05101-JMA-GRB Document 10 Filed 10/07/19 Page 2 of 2 PageID #: 34



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2019, the foregoing document and all attachments

thereto were filed through the ECF system and will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (“NEF”). The undersigned will serve

paper copies via first-class mail to those parties indicated as non-registered participants.



                                                      The Harrison Law Firm P.C.

                                                      By: ​Baya W. Harrison
                                                      Baya W. Harrison, Esq. (5678610)




                                                  2
